Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims  objected to because of the following informalities:
 	With respect to claim 2, the phrase SMA-type and ferrule-type have no clear meaning since the addition of the word “type” to otherwise definite expression (SMA or ferrule)  extends the scope of the expression; therefore, the phrase “type” should be changed to a --SMA option or a ferrule option-- (or that phrases “type” should be deleted).
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

With respect to claims 1 and 13, the prior art of record fails to show a communication device comprising: an RF transceiver including an RF signal terminal; a threaded coaxial antenna connector including an inner terminal and an outer terminal; a first RF terminal; a second RF terminal; an RF signal conduit including: a first structure coupling the first RF terminal to the inner terminal of the threaded coaxial antenna .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hammer teaches an RF antenna platform selectively configurable for portable use for transmitting and receiving RF signals.
Gustafson teaches  a communication system that may be connected the external communication source through a radiant cable.
Lechuk teaches a kit for facilitating transmission of wireless local area network radio signals over a pre-existing coaxial cable distribution.
Anderson teaches an end face cleaning gel for hardened multi-fiber optical connectors.
Sang teaches an antenna apparatus and image transmission device.
Droesbeke teaches a cable connector and method for assembling such a connector.





This application is in condition for allowance except for the following formal matters: 
Claim objection.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646






/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        3/3/2022